

EXHIBIT 10.4
[Form of Transaction Continuity Award Letter]
This Attachment A is communicated exclusively to [Employee] for the express
purpose of outlining the Transaction Continuity Award offered to key staff
members of Remy International, Inc. (“Remy” or the “Company”).
The following is intended as review of employment terms and specific financial
rewards, the terms and conditions for payment, your rights in the program and
Remy’s expectations of you in recognition of your past accomplishments and
anticipated contributions in the future.
1.
Employment. The Company expects that your employment either with Remy or, in the
event of the sale of the Company to a new owner, will continue through the
Retention Period. You understand that your employment with the Company is
“at-will,” meaning that is may be terminated by either you or the Company at any
time, for any reason. Nothing contained in this Attachment A shall change your
status as an at-will employee of the Company.

2.
Transaction Continuity Award (the “Award”) and Retention Period. The Retention
Period runs through June 30, 2016 at which time you shall be entitled to a cash
payment of the Award in the amount of $[ ], less applicable tax withholding. The
Award will be paid on the first payroll cycle in July, 2016.

a.
You shall not be entitled to any portion of the Award should you voluntarily
leave employment with Remy on or before June 30, 2016 without Good Reason (as
defined below) or be Terminated for Cause (as defined below) on or before June
30, 2016.

b.
Upon your death, or disability which prevents you from working, on or before
June 30, 2016, you or your estate shall be entitled to a pro-rata share of your
Award based on the number of days elapsed from the date of this letter through
the date of death or disability.

c.
The Award shall not be treated as wages or salary for purposes of calculating
401 (k) matching benefits, and shall specifically be excluded from such
calculations.

d.
This Attachment A and the Award discussed herein is an exclusive benefit and, as
such, is offered separately and distinctly from any and all other bonus plans.

3.
Resignation. If, during the Retention Period, any of the following occur (“Good
Reason”) you may voluntarily leave the employment of Remy. Your departure under
these conditions shall be treated as an involuntary termination without cause,
which will entitle you to immediate payment in full of the     Award as
described above. As used herein, “Good Reason” shall mean Remy fails to make any
payment due to you or required to be made on your behalf (under this Attachment
A or otherwise) within two pay periods of when due.




--------------------------------------------------------------------------------





4.
Termination for Cause. Remy reserves the right to terminate your employment for
cause at any time during the Retention Period. “Termination for Cause” means (A)
commission by you of any crime involving an act or acts of dishonesty that
constitute a felony and result or were intended to result directly or indirectly
in gain to or personal enrichment of you or your engaging in misconduct that
constitutes a serious felony, or (B) material willful neglect of job duties in
the course or your employment (and for purposes of this Attachment A “neglect”
shall be defined as not using efforts and devoting time to job duties consistent
with your past practices in all material respects), which is not cured with ten
(10) days of receipt of written notice from Remy. Termination for Cause will
result in your ineligibility for any payments outlined herein.

5.
Termination Without Cause. Remy reserves the right to terminate your employment
without Cause at any time. You understand that our employment with the Company
is “at-will,” meaning that it may be terminated by either party at any time for
any reason. Nothing contained in this Attachment A shall change your status as
an at-will employee of the Company. If you are terminated without Cause, in
accordance with this paragraph, you will receive all retention monies outlined
below payable in cash immediately upon termination.

6.
Benefits. You will retain all rights under any employee benefit plan or program,
including but not limited to (A) the Remy Salaried Plan; (B) the Remy Salaried
401 (k) Plan; (C) the Remy Medical Plan and the Remy Dental Plan; (D) any
Company provided insurance policies; (E) the Remy Salaried Employee Severance
Pay Plan; (F) rights under this Attachment A.

REMY INTERNATIONAL INC.
By:
 
Name:
John J. Pittas
Title:
President and Chief Executive Officer

EMPLOYEE
By:
 
Name:
 
Title:
 




